The opinion of the court was delivered, May 14th 1868, by
Strong, J.
We cannot affirm this judgment. The grant was to John W. Gross and Sarah his wife, expressly for life, with *414remainder to their children, issue of their bodies, and the heirs of such children, followed by an alternative limitation to the heirs generally of the first takers. Were it not for the first remainder, John W. Gross and his wife would have taken a fee, but that remainder vested the fee in their children. Children, issue of their or either of their bodies, are necessarily words of purchase in a deed. They would be ordinarily in a will. There is therefore a limitation for life, with a remainder in fee to be satisfied, before third limitation can take effect at all, and unless that takes effect there is no remainder to the heirs of the first takers to unite with their estate for life. The defendant below is therefore entitled to judgment.
Judgment reversed, and judgment for the defendant on the case stated. «